DISSENTING OPINION.
Appellant was arrested upon a public road, and in his pocket there was found a twelve-ounce bottle, about two-thirds full of whisky. There is no evidence that he was making any unlawful use of it further than that which might be inferred from the fact that he was in possession of it while traveling on the public road.
In view of the statute which makes the possession of intoxicating liquor lawful, except where it is possessed for the purpose of sale, and the statute which declares that the inference of an unlawful possession applies only where the quantity possessed is more than a quart, the evidence is deemed by the writer to be insufficient to support the conviction.
The reasoning and authority upon which this view is based will be found stated in more detail in the dissenting opinion of Gandy v. State, No. 7579, to which reference is made. *Page 142